          Case 2:20-bk-21022-BR                  Doc 493 Filed 07/15/21 Entered 07/15/21 09:36:22                                       Desc
                                                  Main Document     Page 1 of 9



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 SMILEY WANG-EKVALL, LLP
 Philip E. Strok, State Bar No. 169296
 pstrok@swelawfirm.com
 Kyra E. Andrassy, State Bar No. 207959
 kandrassy@swelawfirm.com
 Timothy W. Evanston, State Bar No. 319342
 tevanston@swelawfirm.com
 3200 Park Center Drive, Suite 250
 Costa Mesa, California 92626
 Telephone: 714 445-1000
 Facsimile: 714 445-1002

 Attorneys for Elissa D. Miller, Chapter 7 Trustee


                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                       CASE NO.: 2:20-bk-21022-BR
 GIRARDI KEESE                                                                CHAPTER: 7




                                                                               DECLARATION TO BE FILED WITH MOTION
                                                                                   ESTABLISHING ADMINISTRATIVE
                                                                                  PROCEDURES RE 28 U.S.C. § 156(c)


                                                              Debtor(s).



I have obtained the most recent and applicable version of the Mega Case Procedures Checklist from the Clerk of
Court and have consulted with the Clerk of Court or designee. The completed checklist is attached.


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 07/15/2021           Philip E. Strok                                                   /s/ Philip E. Strok
 Date                         Printed Name                                                     Signature




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1           F 5075-1.1.DEC.ADMIN.PROCEDURES
Case 2:20-bk-21022-BR   Doc 493 Filed 07/15/21 Entered 07/15/21 09:36:22   Desc
                         Main Document     Page 2 of 9
Case 2:20-bk-21022-BR   Doc 493 Filed 07/15/21 Entered 07/15/21 09:36:22   Desc
                         Main Document     Page 3 of 9
Case 2:20-bk-21022-BR   Doc 493 Filed 07/15/21 Entered 07/15/21 09:36:22   Desc
                         Main Document     Page 4 of 9
Case 2:20-bk-21022-BR   Doc 493 Filed 07/15/21 Entered 07/15/21 09:36:22   Desc
                         Main Document     Page 5 of 9
Case 2:20-bk-21022-BR   Doc 493 Filed 07/15/21 Entered 07/15/21 09:36:22   Desc
                         Main Document     Page 6 of 9
       Case 2:20-bk-21022-BR                      Doc 493 Filed 07/15/21 Entered 07/15/21 09:36:22                                       Desc
                                                   Main Document     Page 7 of 9



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.
 A true and correct copy of the foregoing document entitled (specify): DECLARATION TO BE FILED WITH MOTION
ESTABLISHING ADMINISTRATIVE PROCEDURES RE 28 U.S.C. § 156(c) will be served or was served (a) on the judge
in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 July 15, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) July 15, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012
                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 15, 2021                             Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 493 Filed 07/15/21 Entered 07/15/21 09:36:22                                       Desc
                                                   Main Document     Page 8 of 9
       TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

      Kyra E Andrassy kandrassy@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Rafey Balabanian rbalabanian@edelson.com, docket@edelson.com
      Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
      Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
       Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
      Evan C Borges eborges@ggtriallaw.com, cwinsten@ggtriallaw.com
      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
       4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
      James J Finsten , jimfinsten@hotmail.com
      Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
      Lewis R Landau Lew@Landaunet.com
      Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Elizabeth A Lombard elombard@zwickerpc.com, bknotices@zwickerpc.com
      Craig G Margulies Craig@MarguliesFaithlaw.com,
       Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
      Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Carmela Pagay ctp@lnbyb.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
      David M Reeder david@reederlaw.com, secretary@reederlaw.com
      Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
      Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
      William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
      Kenneth John Shaffer johnshaffer@quinnemanuel.com
      Richard M Steingard , awong@steingardlaw.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 493 Filed 07/15/21 Entered 07/15/21 09:36:22                                       Desc
                                                   Main Document     Page 9 of 9


      Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      Boris Treyzon bt@treyzon.com, sgonzales@actslaw.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
